Matter of Shubik (2019 NY Slip Op 05749)





Matter of Shubik


2019 NY Slip Op 05749


Decided on July 18, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: July 18, 2019
[*1]
In the Matter of ANNA SHUBIK, Also Known as ANNA SHUBIK SWEENEY,
 an Attorney. 
(Attorney Registration No. 1838465)

Calendar Date: July 8, 2019

Before: Garry, P.J., Lynch, Aarons, Rumsey and Pritzker, JJ.


Anna Shubik Sweeney, Chester, Connecticut, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER ON MOTION
Per Curiam.
Anna Shubik was admitted to practice by this Court in 1983 and lists a business address in Chester, Connecticut with the Office of Court Administration. Shubik now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Shubik is presently not current in her New York attorney registration requirements, having failed to register for the biennial period beginning in 2019 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Shubik is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), she is ineligible for nondisciplinary resignation and her application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Shubik must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Garry, P.J., Lynch, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that Anna Shubik's application for permission to resign is denied.